J-S43028-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


                   v.

BRIAN KEITH BARNES

APPEAL OF: JAMES FABIE, BAIL
                                                    No. 1559 MDA 2015
BONDSMAN


              Appeal from the Order Entered August 13, 2015
           In the Court of Common Pleas of Cumberland County
           Criminal Division at No(s): CP-21-CR-0002704-2013


BEFORE: GANTMAN, P.J., PANELLA, J., and JENKINS, J.

JUDGMENT ORDER BY PANELLA, J.                         FILED JULY 07, 2016

     Appellant, James Fabie, bail bondsman, appeals from the order

denying his petition for remittance of bail paid to secure the presence of

Brian Keith Barnes. Fabie argues that the trial court erred in denying the

petition without a hearing. After careful review, we agree and therefore

vacate and remand for a hearing.

     In his petition, Fabie alleged the following facts. Fabie posted bail of

$2,500 for Barnes on charges of endangering the welfare of children and,

after an amendment, disorderly conduct. Barnes failed to appear at a pre-

trial conference on January 15, 2015. A bench warrant was issued and bail

was forfeited. Fabie subsequently obtained a bail piece to detain Barnes.
J-S43028-16


      Fabie was able to locate Barnes in Texas and convince him to return to

Pennsylvania by buying him a plane ticket. Fabie also provided an address

for Barnes to Texas authorities, and Barnes was ultimately taken into

custody by police in Texas. Barnes pled guilty to disorderly conduct on March

10, 2015 and received no further penalty.

      Several months later, Fabie filed a petition for remittance of the bail

forfeiture. The Commonwealth filed a response, opposing remittance.

Without a hearing, the trial court denied Fabie’s petition. This timely appeal

followed.

      We review orders denying remittance of bail forfeitures according to

the following standard.

      The decision to allow or deny a remission of bail forfeiture lies
      within the sound discretion of the trial court. Accordingly, our
      review is limited to a determination of whether the court abused
      its discretion in refusing to vacate the underlying forfeiture
      order. To establish such an abuse, the aggrieved party must
      show that the court misapplied the law, exercised manifestly
      unreasonable judgment, or acted on the basis of bias, partiality,
      or ill-will to that party's detriment. If a trial court erred in its
      application of the law, an appellate court will correct the error.
      Our scope of review on questions of law is plenary.

Commonwealth v. Culver, 46 A.3d 786, 790 (Pa. Super. 2012) (citation

omitted).

      In addressing bail forfeiture, the Supreme Court of Pennsylvania has

identified a non-exhaustive list of factors relevant to the determination of

whether a bail forfeiture order should be enforced. See Commonwealth v.

Hann, 81 A.3d 57, 67-68 (Pa. 2013). Furthermore, the Supreme Court

                                     -2-
J-S43028-16


noted that the Rules of Criminal Procedure provide for notice to a defendant

or surety with a 20 day opportunity to mitigate damages. See id., at 71.

Thus,    the   Supreme    Court   concluded   that   “in   a   case   where   the

Commonwealth has sought forfeiture, and the defendant or his surety

opposes it, a hearing should be held.” Id., at 72-73. Similarly, this Court has

long held that hearings are required when bail remittance is contested.

Commonwealth v. Nolan, 432 A.2d 616, 618 (Pa. Super. 1981).

        Accordingly, we conclude that the trial court erred in denying Fabie’s

petition without a hearing. We vacate the order and remand for such a

hearing.

        Order vacated. Case remanded for further proceedings consistent with

this memorandum. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/7/2016




                                     -3-